Citation Nr: 0810226	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  03-26 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for the service-connected lumbar spine strain, with diffuse 
spondylosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from August 1982 to 
August 2002.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 RO rating decision 
that granted service connection and assigned an initial 
rating of 20 percent disabling.  

As the issue on appeal before the Board involves a request 
for higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

In a March 2002 the Board increased the initial evaluation 
for the service-connected low back disability from 20 percent 
to 40 percent.  The veteran thereupon appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court), contending that an initial rating higher than 40 
percent should be assigned.

In August 2006 the Court granted a Joint Motion of the 
parties to vacate the portion of the Board's decision that 
denied an initial evaluation of 40 percent and to remand the 
case back to the Board.  

In January 2007 the Board remanded the case to the RO for 
actions in compliance with the Court's order.  

For the reasons articulated below the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action is required on the claim on appeal, 
even though such action will, regrettably, further delay an 
appellate decision on the claim.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  Because the RO 
did not fully comply with the directives of the Board's prior 
remand in this appeal, another remand is required.  

The Board's remand in January 2007 was specifically 
predicated on the previous failure to afford the veteran with 
EMG testing, as advised the VA examiner in November 2003.  
The Board's remand directed the RO to schedule the veteran 
for a new VA examination, to specifically include EMG studies 
of the lower extremities.  

The Board's remand instructed the examiner to provide an 
opinion as to whether there existed an additional 
neurological disability (in addition to the orthopedic 
disability rated under the General Rating Formula for the 
Spine).  If so, the examiner was requested to describe the 
severity of such disability; if not, the examiner was 
requested to so state.  

The veteran underwent a VA examination of the spine in 
September 2007.  The examination report states that EMG/NCV 
study was ordered.  There is no indication as to whether the 
EMG/NCV study was actually performed; at any rate, there is 
no EMG/NCV study of record for the Board to review, and the 
examiner did not provide the requested opinion regarding the 
presence or absence of a separately ratable neurological 
disability.  

The claim is accordingly remanded once again to enable the RO 
to associate the EMG/NCV study with the file and obtain the 
requested medical opinion in compliance with the terms of the 
Board's remand in January 2007.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Specifically, the RO should advise the veteran of the 
elements required to establish entitlement to increased 
ratings per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Hart v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008), and should also advise the veteran to send VA all 
evidence in his possession not already of record that is 
relevant to his claim.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should sent to the veteran a 
letter advising him of the elements 
required by Dingess/Hartmann, Hart, and 
Vazquez-Flores as cited above regarding 
claims for increased rating.  The letter 
should advise the veteran of the 
respective duties of VA and the claimant 
in procuring evidence, and should invite 
the veteran to provide VA with any 
evidence in his possession relevant to 
his claim that is not already of record.  

2.  Whether or not the veteran responds 
to the letter above, the RO should return 
the file to the VA physician who 
performed the September 2007 examination 
so the examination can be completed.  The 
examiner should be provided a copy of 
this REMAND.  

The examiner should review the EMG/NCV 
studies that were ordered in September 
2007 and should associate those studies 
with the file.  The examiner should 
thereupon issue an addendum to the 
September 2007 examination report 
detailing whether the veteran has an 
objective neurological disorder that is 
causally related to the service-connected 
spine disorder.  If there is no such 
separate neurological disorder, the 
examiner should so state.  

If there is a separate neurological 
disorder, the examiner should describe 
the severity of such disability in terms 
conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  See 38 C.F.R. § 4.124a, 
Diseases of the Peripheral Nerves, 
Diagnostic Codes 8510-8530.  If the 
EMG/NCV study ordered in September 2007 
is not available for the examiner's 
review, or was not performed as ordered, 
the veteran should be scheduled for such 
a study, following which the examiner 
should review the study and provide the 
addendum opinion described above.  

3.  To avoid future remand, the RO must 
ensure that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall, 11 
Vet. App. 268.  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted, the RO should 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and should 
afford him a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to afford due process; it is not the 
Board's intention to imply whether the benefits requested 
should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



